Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1 of the specification (Cross-Reference to Related Applications), the phrase –now U.S. Patent no. 10,859,586—should be inserted after the phrase “U.S. Patent Application No. 16/223,418, filed December 18, 2018” so as to update the status of this parent application.  
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-6 and 9-23 recite an embodiment of the invention comprising providing at least one sample, wherein the at least one sample comprises a biological sample and donor platelets. The at least one sample comprising a biological sample and donor platelets represents new matter in the claims that is not described in the original specification. The entire description of the invention in the specification, as originally filed, and the examples in the specification describe that the method is performed by combining a biological sample from a subject/patient with both donor platelets and heparin in some concentration (i.e. either between 0.001 to 1 U/ml or between 50-1,000 U/ml). See paragraphs 0047 and 0114-0115 in the specification which describe that the “at least one sample” provided in the method recited in claims 1-6 and 9-17 and the system recited in claims 18-23 includes heparin. There are no embodiments described in the original specification that perform the method by combining only a biological sample obtained from a subject/patient with donor platelets, and measuring serotonin released from the donor platelets. Rather, the specification describes that heparin is needed in the method in order to form a complex with platelet factor 4 on the donor platelets so that if the biological sample tested in the method contains heparin-induced thrombocytopenia (HIT) antibodies, the HIT antibodies can bind to the heparin-platelet factor 4 complexes on the donor platelets in order to activate the donor platelets and cause them to release serotonin. Thus, heparin is a required component in the “at least one sample” that is provided in the method and system recited in claims 1-6 and 9-23, and the recitation of the method and system without the inclusion of heparin in the provided “at least one sample” represents new matter not supported by the specification as originally filed. 
Claims 2 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 1-2 of claim 2, the phrase “ionizing the chromatographically separated using serotonin electrospray ionization” is indefinite since it does not make proper sense. This phrase should be changed to -- ionizing the chromatographically separated serotonin using electrospray ionization--.
On line 5 of claim 18, the phrase “a station for incubating the at least the at least one sample” is indefinite since it does not make proper sense. This phrase should be changed to -- a station for incubating the at least one sample--. 
On lines 2-3 of claim 23, the phrase “prior to chromatographically separating serotonin from other components in the at least one incubated sample using for chromatographically separating serotonin” is indefinite since it does not make proper sense. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9-10, 15-17, 19-21, 24-28 and 34 of U.S. Patent No. 10,191,070. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method and a system for determining an amount of serotonin released by a biological sample, wherein the method comprises providing at least one sample, wherein the at least one sample comprises a biological sample such as serum or plasma and donor platelets, incubating the at least one sample for a period of time to release serotonin from the donor platelets, chromatographically separating serotonin from other components in the incubated at least one sample using liquid chromatography, and analyzing the chromatographically separated serotonin by mass spectrometry to determine an amount of released serotonin in the at least one sample relative to a total amount of serotonin available in the donor platelets. Both sets of claims also recite that the at least one sample can comprise a first sample further containing heparin in a concentration of 0.001 to 1 U/ml (see instant claims 7-8 and 24-25 and claim 9 in U.S. Patent no. 10.191,070) and a second sample further containing heparin in a concentration of 50 to 1000 U/ml (see instant claims 7-8 and 24-25 and claim 10 in U.S. Patent no. 10.191,070).  Both sets of claims also recite a system for performing the method which comprises stations for performing each of the method steps. Both sets of claims also recite that the biological sample in the provided samples is serum or plasma, the biological sample is provided from a heparin-treated subject or a subject suspected of having heparin-induced thrombocytopenia (HIT), the donor platelets are washed and partially purified, the donor platelets are incubated with serotonin such as stable isotopically-labeled serotonin prior to providing the samples, the incubated samples are partially purified prior to chromatographically separating the serotonin from the samples, the liquid chromatography comprises reverse phase column chromatography or the liquid chromatography includes two or more liquid chromatography columns in parallel, wherein the two or more columns are connected inline to a single mass spectrometer, the analyzing step comprises ionizing serotonin using an ionization technique such as electrospray ionization, atmospheric pressure chemical ionization and atmospheric pressure photoionization in order to produce one or more serotonin ions having a mass to charge ratio of 160.1+-0.5 for a precursor ion and one of 115.1+-0.5, 132.1+-0.5, 105.1+-0.5 or 89.1+-0.5 for a product ion, that tandem mass spectrometry using a triple quadrupole mass spectrometer is used in the analyzing step, and the analyzing comprises detecting intact serotonin in first quadrupole, fragmenting intact serotonin ion in second quadrupole to yield serotonin fragment ions, and detecting one or more serotonin fragment ions in third quadrupole. 
Claims 1, 7-18 and 21-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, 13, 15, 17, 27-28, 33, 35 and 37 of U.S. Patent No. 10,859,586. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method and a system for determining an amount of serotonin released by a biological sample, wherein the method comprises providing at least one sample, wherein the at least one sample comprises a biological sample such as serum or plasma and donor platelets, incubating the at least one sample for a period of time to release serotonin from the donor platelets, chromatographically separating serotonin from other components in the incubated at least one sample using liquid chromatography, and analyzing the chromatographically separated serotonin by mass spectrometry to determine an amount of released serotonin in the at least one sample relative to a total amount of serotonin available in the donor platelets. Both sets of claims also recite that the at least one sample can comprise a first sample further containing heparin in a concentration of 0.001 to 1 U/ml (see instant claims 7-8 and 24-25 and claims 1-2 and 27-28 in U.S. Patent no. 10,859,586) and a second sample further containing heparin in a concentration of 50 to 1000 U/ml (see instant claims 7-8 and 24-25 and claims 1-2 and 27-28 in U.S. Patent no. 10,859,586).  Both sets of claims also recite a system for performing the method which comprises stations for performing each of the method steps. Both sets of claims also recite that the biological sample in the provided samples is serum or plasma, the biological sample is provided from a heparin-treated subject or a subject suspected of having heparin-induced thrombocytopenia (HIT), the donor platelets are washed and partially purified, the donor platelets are incubated with serotonin such as stable isotopically-labeled serotonin prior to providing the samples, the incubated samples are partially purified prior to chromatographically separating the serotonin from the samples, and that the liquid chromatography comprises reverse phase column chromatography or the liquid chromatography includes two or more liquid chromatography columns in parallel, wherein the two or more columns are connected inline to a single mass spectrometer. While the claims in U.S. Patent 10,859,586 do not specifically recite that tandem mass spectrometry is used to analyze the chromatographically separated serotonin in the method and system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tandem mass spectrometry in the method and system for determining an amount of serotonin released by a biological sample recited in the claims of U.S. 10,859,586 since the claims of U.S. 10,859,586 recite the broad use of “mass spectrometry” to analyze the chromatographically separated serotonin, which can include both tandem mass spectrometry as well as single mass spectrometry, and the use of tandem mass spectrometry would provide a more detailed and precise analysis of serotonin.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Padmanabhan et al who teach of a method of identifying platelet activating antibodies; Alkhalfioui et al who teach of a heparin-induced thrombocytopenia functional assay; and Aster et al who teach of a method of detection of platelet-activating antibodies that cause heparin-induced thrombocytopenia. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 26, 2022